DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11093140. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11093140. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the US Patent anticipate the claims in the instant application.
Claim 1 of the US Patent, as an example, anticipates claim 1 of the instant application. Claim 1 of the instant application is a subset of claim 1 of the US Patent and therefore is not patently distinct, and as such is unpatentable for obvious-type double patenting.
Claims 2-3 of the instant application corresponds to claims 2-3 of the US Patent and are rejected on the ground of non-statutory obviousness-type double patenting.
Claims 7-15 of the instant application corresponds to claims 4-12 of the US Patent and are rejected on the ground of non-statutory obviousness-type double patenting.
Claims 16-18 of the instant application corresponds to claims 13-15 of the US Patent and are rejected on the ground of non-statutory obviousness-type double patenting.
Claim 20 of the instant application corresponds to claim 16 of the US Patent and are rejected on the ground of non-statutory obviousness-type double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20160117119 herein Kim in view of Iiada et all 20150026402 herein Iiada.
Per claim 1, Kim discloses: a host having a buffer area; and a storage device having: a host interface; a controller; non-volatile storage media; and firmware; (fig. 1, 2 and 16 ¶0066 and ¶0155).
Kim discloses a system that uses weighted metric in view of the I/O to select queues but does not specifically disclose: and wherein the host configures, in the buffer area and according to a predetermined performance tier of an account, submission queues of requests from the account to access the non-volatile storage media.
However, Iiada in an analogous art discloses: and wherein the host configures, in the buffer area and according to a predetermined performance tier of an account, submission queues of requests from the account to access the non-volatile storage media (¶0008; Kim modified with the tiering of Iiada would disclose selecting queues in view of the tier requirements).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim and Iida because Kim modified with Iida produces an optimal access time according to the speed of the I/O processing by the host (¶0009).
Per claim 2, Iida discloses: wherein the performance tier of the account identifies a predetermined input/output speed in accessing the non-volatile storage media of the storage device; and the submission queues are configured to allow the account to access the non-volatile storage media at least at the predetermined input/output speed (¶0009).
Per claim 3, Iida discloses: wherein the host determines, according to the performance tier of the account, a quantity of the submission queues and allocates, the quantity of the submission queues for exclusive use by the account in the computer system (¶0092).

Claims 4, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20160117119 herein Kim and Iiada et all 20150026402 herein Iiada in view of Kumar 20190370050 herein Kumar.
Per claim 4, the combined teachings of Kim and Iida disclose assigning queues in view of tiers but does not specifically disclose: wherein the host assigns the submission queues for exclusive use by the account, among a plurality of accounts in the computer system, to achieve the predetermined performance tier in the account accessing the non-volatile storage media.
However, Kumar in an analogous art discloses: wherein the host assigns the submission queues for exclusive use by the account, among a plurality of accounts in the computer system, to achieve the predetermined performance tier in the account accessing the non-volatile storage media (¶0112; discloses a dedicated work queue associated with the I/O device).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim, Iida and Kumar because Kim and Iida modified the allocation process of Kumar because Kumar’s exclusive use of the queues allows for isolation and direct access of I/O device (¶0020).
Claim 16 is the method claim corresponding to the system claim 1 and 4 and are rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 17 is the method claim corresponding to the system claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.
Per claim 18, Kumar discloses: creating a completion queue in the buffer area; and configuring the number of submission queues assigned to the account to share the completion queue (¶0112).
Claim 20 is the method claim corresponding to the computer storage medium claims of 1 and 4 and are rejected under the same reasons set forth in connection with the rejection of claims 1 and 4.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20160117119 herein Kim, Iiada et all 20150026402 herein Iiada and Kumar 20190370050 herein Kumar in further view Lee et al. 20080222311 herein Lee.
Per claim 5, the combined teachings of Kim, Iida and Kumar disclose exclusively assigning queues in view of tiers but does not specifically disclose: wherein the host configures no more than a predetermined count of submission queues for accessing the non-volatile storage media of the storage device concurrently.
However, Kumar in an analogous art discloses: wherein the host configures no more than a predetermined count of submission queues for accessing the non-volatile storage media of the storage device concurrently (¶0058; limit/threshold of queues).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kim, Iida, Kumar and Lee because the combined teachings modified with Lee efficiently allocates and share system resources (¶0015).

Allowable Subject Matter
Claims 6-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131